Citation Nr: 0414763	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  01-07 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for thyroid cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel







INTRODUCTION

The veteran served on active duty from June 1968 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied the veteran's claim for 
service connection for thyroid cancer.  The veteran filed a 
timely appeal to this adverse determination.

When this matter was previously before the Board in July 2003 
it was remanded to the RO for further development, to include 
scheduling the veteran for a hearing at the RO before a 
Veterans Law Judge, which has since been accomplished.  The 
case is now before the Board for appellate consideration.

The Board observes that the veteran originally requested a 
personal hearing before an RO hearing officer in his notice 
of disagreement received by VA in April 2001.  Such a hearing 
was scheduled for August 27, 2001, and the veteran was so 
notified.  However, prior to the date of this scheduled 
hearing, the veteran subsequently submitted a VA Form 9 
substantive appeal requesting a hearing before a Veterans Law 
Judge from the Board sitting at the RO, as well as a separate 
statement prior to the date of this hearing in which he 
clarified that he wanted to "reschedule" his local hearing 
in favor of a hearing before a Veterans Law Judge from the 
Board sitting at the RO.  The veteran was then scheduled for 
a Travel Board hearing to be held on January 16, 2003, and 
the veteran was so notified.  However, a notation on the 
hearing notification letter indicates that the veteran failed 
to report for his scheduled hearing.  The veteran's claim was 
then certified to the Board.

During the interim, on January 23, 2003 the Board received a 
statement from the veteran in which he requested that his 
Travel Board hearing be rescheduled.  On February 10, 2003, 
the undersigned issued a ruling granting the veteran's motion 
to reschedule his hearing, and, as noted above, in July 2003 
the Board remanded the veteran's claim to the RO with 
instructions that veteran be scheduled for a new Travel Board 
hearing at the RO.  Such a hearing was scheduled according to 
a December 2003 notification letter.  A hearing date was set 
for January 26, 2004, and the veteran was so notified.  
According to a notation in the veteran's claims file, the 
veteran did not appear for the scheduled hearing.  Given that 
no request for a postponement, showing of good cause for 
failure to appear, or proper request for a new hearing is of 
record, appellate review of the case may now proceed as 
though the request for a hearing had been withdrawn.  38 
C.F.R. § 20.702(d) (2003).

In May 2004, the veteran's representative submitted a packet 
of evidence directly to the Board, including a medical 
statement by the veteran's treating VA endocrinologists, VA 
laboratory reports, and statements from the veteran in 
support of his claim.  Pursuant to 38 C.F.R. § 20.1304 
(2003), additional evidence submitted within 90 days 
following certification and transfer of an appeal to the 
Board must be referred to the RO for review and preparation 
of a Supplemental Statement of the Case (SSOC), unless the 
benefit or benefits sought on appeal may be allowed without 
such referral, or the veteran expressly waives his procedural 
right to such referral either in writing or in the record of 
the hearing on appeal.  In this case, the record indicates 
that at the time of submission of these medical records, the 
veteran, through his representative, did indeed submit a 
document waiving initial consideration of these records by 
the RO, and allowing for direct Board review.  Therefore, the 
Board finds that review of these records is proper at this 
time.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.

2.  The veteran's thyroid cancer may not be presumptively 
service connected under the provisions of 38 C.F.R. 
§ 3.309(e).

3.  The veteran served in Vietnam during the Vietnam Era; as 
such, his exposure to Agent Orange is conceded.

4.  The veteran has not presented any competent medical 
evidence which indicates that his current thyroid cancer is 
related to inservice exposure to Agent Orange or any other 
event of service origin.


CONCLUSION OF LAW

The veteran's thyroid cancer was neither incurred in nor 
aggravated by his active duty military service, may not be 
presumed to have been incurred during such service, and is 
not due to exposure to Agent Orange.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309(e) (2003).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, Congress passed the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)].  The VCAA 
eliminated the former statutory requirement that claims be 
well-grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).  In this case, 
the appellant's claim was filed in August 200, prior to the 
November 2000 effective date of the VCAA, and remains 
pending.  Thus, the provisions of the VCAA are applicable in 
this case.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003). 

In the present case, the appellant was provided adequate 
notice as to the evidence needed to substantiate his claim 
for service connection for thyroid cancer, as well as notice 
of the specific legal criteria necessary to substantiate this 
claim.  The Board concludes that discussions as contained in 
the initial rating decision dated in 



January 2001, in the statement of the case (SOC) issued in 
July 2001, in the supplemental statement of the case (SSOC) 
issued in March 2002, and in correspondence to the appellant 
have provided him with sufficient information regarding the 
applicable regulations regarding the evidence necessary to 
substantiate his claim. 

Furthermore, the Board observes that in a lengthy letter to 
the appellant dated in December 2001, the RO provided the 
appellant with detailed information about the new rights 
provided under the VCAA, including the furnishing of forms 
and notice of incomplete applications under 38 U.S.C.A. 
§ 5102, providing notice to claimants of required information 
and evidence under 38 U.S.C.A. § 5103, and the duty to assist 
claimants under 38 U.S.C.A. § 5103A.  The RO described the 
evidence needed to establish the appellant's claim, and 
specifically identified what evidence was needed from the 
appellant versus what evidence VA would attempt to procure.  
Consistent with 38 U.S.C.A. §5103(a) and 38 C.F.R. §3.159 (b) 
the RO satisfied the notice requirements to: (1) Inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence the VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This new 
"forth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159 (b) (1).  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that the veteran understands the 
nature of the evidence needed to substantiate his claim.  As 
the RO has completely developed the record, the requirement 
that the RO explain the respective responsibility of VA and 
the veteran to provide evidence has been met.  The Board 
concludes that VA 



does not have any further outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, extensive 
post-service VA inpatient and outpatient treatment notes and 
examination reports, including x-rays and laboratory reports 
and several personal statements made by the veteran in 
support of his claim.  The RO has, to the extent possible, 
obtained all pertinent records regarding the issue on appeal 
and has effectively notified the veteran of the evidence 
required to substantiate his claim.  As such, the Board finds 
the VA's duty to assist in this case has been met.  In light 
of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the appellant in attempting to substantiate his claims 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

The Board also observes that the recent United States Court 
of Appeals for Veteran Claims' (Court's) decision in 
Pelegrini v. Principi, 17 Vet. App 412 (2004) held, in part, 
that a VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ or RO) decision on a 
claim for VA benefits.  In the present case, a substantially 
complete application was received on August 30, 2000.  
Thereafter, in a rating decision dated in January 2001, the 
appellant's claim was adjudicated.  Only after that rating 
action was promulgated did the AOJ, in December 2001, provide 
notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to this claim, as explained above.  



VA believes that the Pelegrini decision is incorrect as it 
applies to cases where, as here, the initial AOJ decision was 
made prior to the enactment of the VCAA and is pursuing 
further judicial review on this matter.  However, assuming 
solely for the sake of argument and without conceding the 
correctness of Pelegrini, the Board finds that any defect 
with respect to the VCAA notice requirement in this case was 
harmless error for the reasons specified below.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
421-22.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, 17 Vet. App. at 121-22.  Similarly, 
a claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  




All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in December 2001 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided in December 2001, the case was 
readjudicated and an SSOC was provided to the appellant in 
March 2002.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Indeed, the appellant 
has submitted numerous statements to VA showing why he 
believes he is entitled to service connection for thyroid 
cancer.  In addition, in a May 2004 Appellant's Brief, the 
veteran's representative responded to the RO's request for 
any additional evidence from the veteran by submitting a 
packet of VA treatment records and a VA medical statement, 
waived initial RO review of this evidence, and requested that 
the Board proceed to "render a decision in this appeal."  

Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2003). 



Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, supra.; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the Court, 
lay observation is competent.  If the chronicity provision is 
not applicable, a claim may still be established on the basis 
of § 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran is seeking service connection for thyroid cancer, 
diagnosed as papillary carcinoma of the thyroid, which he 
believes is the result of exposure to Agent Orange while 
serving in Vietnam.  Evidence relevant to this claim includes 
the veteran's service medical records, which are negative for 
any evidence of recorded complaints or diagnoses of, or 
treatment for, thyroid cancer.

The first evidence related to any thyroid problems is found 
in a VA outpatient treatment note dated in April 2000, at 
which time the veteran was treated for hyperthyroidism, with 
a 2-centimeter nodule reportedly palpable in the right lower 
thyroid lobe.  At that time, a family history of 
hyperthyroidism was noted.  In May 2000, the examining 
physician noted that a review of a thyroid scan and 
ultrasound of the thyroid nodule were suspicious for cancer.  
As a result, the veteran underwent thyroid surgery in August 
2000 for removal of the nodule and, when analysis of the 
nodule revealed it to be a papillary thyroid cancer, he 
underwent a total thyroidectomy.  While none of the initial 
treatment records indicated the cause of this cancer, of note 
is a statement by one of the veteran's two treating VA 
endocrinologists, S. V., dated in September 2000, at which 
time the veteran was described as an "[i]nteresting patient 
with papillary carcinoma found in the setting of 
thyrotoxicosis presumably from Graves disease."   

Following surgery in August 2000, the veteran was started on 
a course of radiation.  The veteran was subsequently noted to 
be experiencing siloadenitis with pain and swelling of the 
neck in the parotid and submandibular glands.  As anti-
inflammatory pain medications did not resolve these symptoms, 
the veteran underwent a left submandibular gland excision in 
June 2001 and, in July 2001, the excision of the right 
submandibular gland as well.  In October 2001, it was 
determined that the veteran had experienced a recurrence of 
his thyroid cancer, and as a result he underwent a re-
excision of a right thyroid mass and right neck dissection 
for advanced stage papillary thyroid cancer in November 2001.

Also of record is an undated statement from the veteran's two 
treating VA endocrinologists, J. M. and S. V., received by VA 
in May 2004.  In this statement, the endocrinologists 
indicated that the veteran had been followed in the 
endocrinology/thyroid clinic from April 2000 to January 2002.  
He was reportedly initially referred for hyperthyroidism and 
large thyroid nodule in the right lower lobe, but due to 
concerning features of the nodule, the veteran underwent a 
thyroidectomy in August 2000.  Testing confirmed that the 
nodule was a papillary carcinoma.  The endocrinologists also 
noted the problems with siloadenitis, resulting in the 
eventual removal of two salivary glands.

This statement continued that the veteran underwent 
additional surgery in November 2001 for the removal of a 
lesion of the right lower neck, which testing confirmed 
showed recurrent papillary carcinoma.  The endocrinologists 
indicated that in January 2002, his thyroglobulin level had 
dropped, and the veteran left their care at that time.  These 
examiners did not relate the veteran's thyroid cancer to the 
veteran's military service or to his exposure to Agent 
Orange.

The Board notes that these examiners stated that they had 
treated the veteran only from April 2000 to January 2001, and 
that "All our records are available via the VA computerized 
patient record system."  The Board observes that all of the 
VA records relating to the veteran's thyroid problems have 
been requested by the RO, and the records received and 
associated with the veteran's claims file correspond 
precisely to these dates.  As such, there is no indication 
that there exists any outstanding records from these 
physicians relating to their treatment of the veteran.

In analyzing this claim, the Board initially observes that, 
under the provisions of 38 C.F.R. § 3.309(e) (2003), if a 
veteran was exposed to an herbicide agent, including Agent 
Orange, during active military, naval, or air service and has 
a disease listed in 38 C.F.R. § 3.309(e), such disease shall 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met even though there is no record of such 
disease during service, provided that the rebuttable 
presumption provisions of § 3.307(d) are also satisfied.  
These diseases include chloracne or other acneform disease 
consistent with chloracne, type II diabetes, Hodgkin's 
disease, multiple myeloma, Non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcoma.  Chloracne, porphyria cutanea tarda, and subacute 
peripheral neuropathy must be manifest within one year after 
the last exposure to a herbicide.  38 C.F.R. § 3.307(a)(6).  
The Board notes that 38 U.S.C. § 1116(a)(2)(F), as added by 
§ 201(c) of the Veterans Education and Benefits Expansion Act 
of 2001, Pub. L. No. 107-113, 115 Stat. 976 (2001), 
eliminates the requirement that respiratory cancers manifest 
within 30 years following service in the Republic of Vietnam.  
For the purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309(e).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-41,449, and 61 
Fed. Reg. 57,586-57,589 (1996).  

Moreover, the Secretary of the Department of Veterans Affairs 
has determined that a presumption of service connection based 
on exposure to herbicides used in the Republic of Vietnam 
during the Vietnam era is not warranted for the following 
disorders:  hepatobiliary cancers; nasopharyngeal cancer; 
bone and joint cancer; breast cancer; cancers of the female 
reproductive system; urinary bladder cancer; renal cancer; 
testicular cancer; leukemia (other than chronic lymphocytic 
leukemia); abnormal sperm parameters and infertility; 
Parkinson's disease and parkinsonism; amyotrophic lateral 
sclerosis (ALS); chronic persistent peripheral neuropathy; 
lipid and lipoprotein disorders; gastrointestinal and 
digestive disease including liver toxicity (other than 
diabetes mellitus, type II); immune system disorders; 
circulatory disorders; respiratory disorders (other than 
certain respiratory cancers); skin cancer; cognitive and 
neuropsychiatric effects; gastrointestinal tract tumors; 
brain tumors; AL amyloidosis (also referred to as primary 
amyloidosis); endometriosis; adverse effects on thyroid 
homeostasis; and, any other condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted.  See Notice, 68 Fed. Reg. 27,630-641 
(2003).    

Further, according to 38 C.F.R. § 3.307(a)(6)(iii), a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the Vietnam Era shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 (the "Vietnam Era").  

Even if an appellant is found not to be entitled to a 
regulatory presumption of service connection, the claim must 
still be reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

In this case, since the veteran served in Vietnam during the 
Vietnam Era, his exposure to Agent Orange is conceded.  
However, as the veteran's claimed thyroid cancer is not 
included in the listing of disorders which may be 
presumptively linked to Agent Orange exposure in service, 
actual evidence that this disability is related to Agent 
Orange exposure is required in order to establish the 
veteran's claim.

However, following a review of the extensive VA inpatient 
outpatient treatment notes and other evidence in this case, 
the Board has found no medical evidence which relates the 
veteran's thyroid cancer in any way to his exposure to Agent 
Orange.  Indeed, the only medical evidence of record which 
addresses the cause of the veteran's thyroid cancer is the 
September 2000 statement from one of the veteran's two 
treating VA endocrinologists, S. V., in which she opined that 
the veteran's thyroid cancer was "presumably from Graves 
disease."  This opinion not only fails to support the link 
asserted by the veteran, but tends to refute it.

Furthermore, there is no competent medical evidence which 
otherwise relates the veteran's current thyroid cancer, first 
diagnosed in 2000, directly to his active duty military 
service which ended nearly three decades earlier.  The Board 
notes that in a statement received by VA in May 2004, the 
veteran indicated that when his cancer was first diagnosed he 
asked one of his two treating VA endocrinologists, J. M.,  
whether it could have been caused by his exposure to Agent 
Orange, but that J. M.  replied that "He doubted it."  The 
veteran also reported that now when he asks this 
endocrinologist the same question he responds that "he 
believes that there are reasons to believe it was."  
However, the veteran did not report that this verbal response 
had ever been put into writing.  On the contrary, while the 
veteran has repeatedly stated that he has contacted J. M. and 
asked him to write a letter to VA in support of his claim, to 
date no such statement has been received.  In this regard, 
the Board observes that the veteran has repeatedly been 
advised that in order to establish his claim, he needs 
medical evidence - preferably in the form of a medical 
opinion - which relates his current thyroid cancer to 
service, to include his exposure to Agent Orange.  

Thus, there is nothing in the claims file, other than the 
veteran's own contentions, which would tend to establish that 
his current thyroid cancer is related in any way to service, 
to include exposure to Agent Orange while in the military.  
In his VA Form 9 substantive appeal, received by VA in July 
2002, the veteran argued forcefully that "the truth of the 
matter is that my cancer was caused by Agent Orange and there 
is nothing that you people can ever say to me that will 
change my mind." (emphasis in original).  The Board does not 
doubt the sincerity of the veteran's belief in this claimed 
causal connection.  However, as the veteran is not a medical 
expert, he is not qualified to express an opinion regarding 
any medical causation of his current thyroid cancer.  As it 
is the province of trained health care professionals to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation, Jones v. Brown, 7 Vet. App. 
134, 137 (1994), the veteran's lay opinions cannot be 
accepted as competent evidence to the extent that they 
purport to establish such medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Thus, the Board 
finds that the veteran's contention that his current thyroid 
cancer is related to his exposure to Agent Orange while in 
the military cannot be accepted as competent evidence of such 
a nexus, or link.

Accordingly, because the competent medical evidence of record 
is against any connection between the veteran's thyroid 
cancer and his inservice Agent Orange exposure, or any other 
incident of service, the preponderance of the evidence is 
against his claims for service connection for thyroid cancer, 
both as due to exposure to Agent Orange and on a direct 
basis, and his claim for this benefit must be denied.


ORDER

Service connection for thyroid cancer is denied.



	                        
____________________________________________
	STEVEN L. COHN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



